DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1, 3-12, 14-22 is/are allowed on the basis of one (or some) of a number of arguments a presented.  
The following is an examiner's statement of reasons for allowance:

The query rewriting disclosed by the prior art of record, in general, does not include generating a query rewrite for each sub-problem using null-words inserted into a candidate.  The claims are being allowed after an updated search.

The prior art therefore does not disclose generating, by the computer system, the first best record creation rule and the second best record creation rule based on the best record strategy, wherein the first best record creation rule specifies the first data source for the first data field in the plurality of data fields of the best record data and the second best record creation rule specifies the second data source for the second data field in the plurality of data fields of the best record data.
The examiner has highlighted the above limitations to distinguish the invention over the prior art, however, the claims are allowed for all the limitations that they include and for the context provided by all the limitations, including the ones that are not highlighted above. 


Claims 3-8, 10-11, 14-19 and 21-22 are allowed because they depend from the independent claim(s) 1, 9, 12, and 20.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E ALLEN whose telephone number is (571)270-3562.  The examiner can normally be reached on Monday through Thursday 830-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571) 272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/N.E.A/Examiner, Art Unit 2154                                                                                                                                                                                                        
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154